DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are cancelled.
Claims 16-30 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Support means in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 21-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassettari et al (“Cassettari”) (US 2006/0214075) in view of Bathey (US 2010/0051040).
Re claim 16, Cassettari discloses a container (Fig. 2-3, 300) configured to be received in a vehicle cup holder ([0006]), the container (300) comprising: 
a body portion (101/121/111) defining an internal compartment (within 101/121/111), the body portion (101/121/111) comprising a closed bottom end (111) and an open top end (top of 101/121); and 
a cover portion (131) configured to cover (Fig. 3) the open top end (top of 101/121) of the body portion (101/121/111), 
wherein the cover portion (131) comprises support means (133, 135, top of 131) for supporting one or more consumer articles ([0032]) on an outer surface (top surface of 131) of the cover portion (131), the support means (133, 135) comprising at least one recessed portion (between 133 and 135) configured to receive the one or more consumer articles ([0032]), the at least one recessed portion (between 133 and 135, where recess is defined as “a part of a wall that is set further back than the rest of the wall, forming a space” per OED) being defined by two parallel upwardly projecting plates (133, 135)  disposed on the cover portion (131),
but fails to disclose wherein the cover portion comprises an aperture configured to access the internal compartment of the body portion (although, Fig. 3 does disclose openings between 131 and 301 created by the flaps 133 and 135, though these are not in the cover portion).
However, Bathey discloses wherein the cover portion (14) comprises an aperture (46) configured to access the internal compartment (within 19) of the body portion (19; notably, Bathey also discloses a recessed portion 30).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein the cover portion comprises an aperture configured to access the internal compartment of the body portion as disclosed by Bathey in order to allow for disposal of unwanted articles, particularly smoke or ash ([0034]).
Re claim 17, Cassettari as modified discloses the container according to claim 16, wherein at least one of the two parallel upwardly projecting plates (133, 135) has an arc-shaped circumferential edge (top edge of 133 and 135).
Re claim 18, Cassettari as modified discloses the container according to claim 16, wherein the at least one recessed portion (between 133 and 135) comprises a cross section (Fig. 3) configured to match an external transverse cross section of a consumer article ([0032], as this is a statement of intended use).
Re claim 19, Cassettari as modified discloses the container according to claim 16, wherein the support means (133, 135, top of 131) further comprise at least one elongate channel (between 133 and 135 and/or the channel created by 13 and the edge of 301).
Re claim 21, Cassettari as modified discloses the container according to claim 16, wherein the two parallel upwardly projecting plates (133, 135) are integrally formed (Fig. 2-3) with the cover portion (131).
Re claim 22, Cassettari as modified discloses the container according to claim 16, wherein both of the two parallel upwardly projecting plates (133, 135) have an arc-shaped circumferential edge (top edge of 133 and 135).
Re claim 23, Cassettari as modified discloses the container according to claim 16, but fails to disclose wherein a height of the two parallel upwardly projecting plates is between 5 mm and 50 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari wherein a height of the two parallel upwardly projecting plates is between 5 mm and 50 mm in order to ensure sufficient size to maintain articles thereon, without falling off during any movement.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 30, Cassettari as modified discloses the container according to claim 16, Bathey discloses wherein the one or more consumer articles (40) comprise one or more of an aerosol-generating article, an aerosol-generating device, and a packet of aerosol-generating articles ([0022]).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein the one or more consumer articles comprise one or more of an aerosol-generating article, an aerosol-generating device, and a packet of aerosol-generating article as disclosed by Bathey in order to allow for a user to hold cigarettes or similar while reducing odor and smoke associated therewith ([0022]).  

Claim(s) 20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassettari et al (“Cassettari”) (US 2006/0214075) in view of Bathey (US 2010/0051040) and Tasse (US 5,105,832).
Re claim 20, Cassettari as modified discloses the container according to claim 19, but fails to disclose wherein at least a portion of the outer surface of the cover portion adjacent to the support means is corrugated into a series of parallel ridges and grooves.
However, Tasse discloses wherein at least a portion of the outer surface (top of 3) of the cover portion (3) adjacent to the support means (17) is corrugated into a series of parallel ridges (10) and grooves (between 10).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the clamied invention to modify the container of Cassettari  wherein at least a portion of the outer surface of the cover portion adjacent to the support means is corrugated into a series of parallel ridges and grooves as disclosed by Tasse in order to provide for a location to rest cigars or cigarettes while also allowing ash to fall through (Col 2 lines 46-57).
Re claim 27, Cassettari as modified discloses the container according to claim 19, but fails to disclose wherein the cover portion is removably connected to the body portion.
However, Tasse discloses wherein the cover portion (3/4) is removably connected (Fig. 1, such as by removal of 19) to the body portion (2).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein the cover portion is removably connected to the body portion as disclosed by Tasse in order to allow for removal of only the cover portion in case of damage of replacement, instead of the entire container.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassettari et al (“Cassettari”) (US 2006/0214075) in view of Bathey (US 2010/0051040) and Pemberton (US 2008/0289641).
Re claim 24, Cassettari as modified discloses the container according to claim 19, but fails to disclose wherein the cover portion further comprises a funnel extending from the aperture into the internal compartment of the body portion.
However, Pemberton discloses wherein the cover portion (3) further comprises a funnel ([0033]) extending from the aperture (Bathey: 46) into the internal compartment of the body portion (3).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein the cover portion further comprises a funnel extending from the aperture into the internal compartment of the body portion as disclosed by Pemberton in order to direct articles such as cigarettes or butts ([0033]).

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassettari et al (“Cassettari”) (US 2006/0214075) in view of Bathey (US 2010/0051040) and Huelke (US 2017/0072824).
Re claim 25, Cassettari as modified discloses the container according to claim 16, but fails to disclose wherein the cover portion further comprises a lid, the lid being movable between a first position in which the lid covers the aperture, and a second position in which the internal compartment is accessible through the aperture, and wherein the lid is hingedly connected to the cover portion.
However, Huelke discloses wherein the cover portion (24) further comprises a lid (26), the lid (26) being movable between a first position ([0006]) in which the lid (26) covers the aperture ([0006]), and a second position (Fig. 2) in which the internal compartment (within 10) is accessible through the aperture (top of 10), and wherein the lid (26) is hingedly connected ([0006]) to the cover portion (24).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein the cover portion further comprises a lid, the lid being movable between a first position in which the lid covers the aperture, and a second position in which the internal compartment is accessible through the aperture, and wherein the lid is hingedly connected to the cover portion as disclosed by Huelke in order to prevent removal or escape of associated gasses or debris.  
Re claim 26, Cassettari as modified discloses the container according to claim 25, but fails to disclose wherein a distance between the two parallel upwardly projecting plates is between 10 mm and 25 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari wherein a distance between the two parallel upwardly projecting plates is between 10 mm and 25 mm in order to ensure sufficient sizing for the container to contain articles including butts and/or ashes.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
	
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassettari et al (“Cassettari”) (US 2006/0214075) in view of Bathey (US 2010/0051040) and Boland (US 2004/0261803).
Re claim 28, Cassettari as modified discloses the container according to claim 16, but fails to disclose wherein an inner surface of the cover portion, opposite the outer surface, comprises a gasket configured to engage with an inner face of the open top end of the body portion such that the cover portion is retained on the body portion.
However, Boland discloses wherein an inner surface (inner surface of 4) of the cover portion (4), opposite the outer surface (outer surface of 4), comprises a gasket (24) configured to engage with an inner face (inner face of top of 6) of the open top end (top of 6) of the body portion (6) such that the cover portion (4) is retained on the body portion (6).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein an inner surface of the cover portion, opposite the outer surface, comprises a gasket configured to engage with an inner face of the open top end of the body portion such that the cover portion is retained on the body portion as disclosed by Boland in order to prevent air entering the interior, or to prevent gasses and material from exiting the interior.  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassettari et al (“Cassettari”) (US 2006/0214075) in view of Bathey (US 2010/0051040) and Ney et al (“Ney”) (US 5,897,041).
Re claim 29, Cassettari as modified discloses the container according to claim 16, but fails to disclose wherein the body portion is tapered, such that a diameter of the body portion decreases from the open top end to the bottom end..
However, Ney discloses wherein the body portion (10) is tapered (Col 2 lines 59-65), such that a diameter of the body portion (10) decreases from the open top end to the bottom end (Col 2 lines 59-65).
It would have been obvious to a person having ordain skill in the art before the effective filing date of the claimed invention to modify the container of Cassettari  wherein the body portion is tapered, such that a diameter of the body portion decreases from the open top end to the bottom end as disclosed by Ney in order to increase aesthetic appeal, or to better fit into an additional container.  

Response to Arguments 
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered and are persuasive, inasmuch as that the two upwardly extending walls in the cited prior art are not “parallel” as required by the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above relied upon references.  
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635